 

EXHIBIT 10.3

 

Voting Agreement

 

Voting Agreement (this “Agreement”), dated as of November 14, 2012, between the
undersigned stockholder (“Stockholder”) of Mesa Energy Holdings, Inc., a
Delaware corporation (“Mesa”), and Armada Oil, Inc., a Nevada corporation
(“Armada”).

 

WHEREAS, subsequent to the execution of this Agreement, Mesa, Mesa Energy, Inc.,
a Nevada corporation and a direct wholly-owned subsidiary of Mesa (“MEI”), and
Armada propose to enter into an Asset Purchase Agreement and Plan of
Reorganization (as the same may be amended from time to time, the “Asset
Purchase Agreement”), providing for, among other things, the acquisition (the
“Acquisition”) of the stock of MEI by Armada pursuant to the terms and
conditions of the Asset Purchase Agreement;

 

WHEREAS, as a condition to its willingness to enter into the Asset Purchase
Agreement, Armada has required that Stockholder execute and deliver this
Agreement; and

 

WHEREAS, in order to induce Armada to enter into the Asset Purchase Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of common stock, par value $0.0001 per
share, of Mesa (“Mesa Common Stock”) beneficially owned by Stockholder and set
forth below Stockholder’s signature on the signature page hereto (the “Original
Shares” and, together with any additional shares of Mesa Common Stock pursuant
to Section 6 hereof, the “Shares”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           Definitions.

 

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Asset Purchase
Agreement.

 

2.           Representations of Stockholder.

 

Stockholder represents and warrants to Armada that:

 

(a)          (i) Stockholder owns beneficially (as such term is defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) all of the Original Shares free and clear of any lien, pledge, security
interest, claim, charge or encumbrance, and (ii) except pursuant hereto, there
are no options, warrants or other rights, agreements, arrangements or
commitments of any character to which Stockholder is a party relating to the
sale, pledge, disposition or voting of any of the Original Shares and there are
no voting trusts or voting agreements with respect to the Original Shares.

 

 

 

 

(b)          Stockholder does not beneficially own any shares of Mesa Common
Stock other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Mesa Common Stock or any security
exercisable for or convertible into shares of Mesa Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”).

 

(c)          Stockholder has full corporate power and authority (if Stockholder
is an entity) or legal capacity (if Stockholder is an individual) to enter into,
execute and deliver this Agreement and to perform fully Stockholder’s
obligations hereunder (including the proxy described in Section 3(b) below)).
This Agreement has been duly and validly executed and delivered by Stockholder
and constitutes the legal, valid and binding obligation of Stockholder,
enforceable against Stockholder in accordance with its terms.

 

(d)          None of the execution and delivery of this Agreement by
Stockholder, the consummation by Stockholder of the transactions contemplated
hereby or compliance by Stockholder with any of the provisions hereof will
conflict with or result in a breach, or constitute a default (with or without
notice of lapse of time or both) under any provision of, any trust agreement,
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument or foreign, federal, state, municipal, provincial or local
law (statutory, common or otherwise) applicable to Stockholder or to
Stockholder’s property or assets.

 

(e)          No consent, approval or authorization of, or designation,
declaration or filing with, any United States or non-United States federal,
state, municipal, provincial or local government, court, arbitrator, arbitral
tribunal, administrative agency or commission or other governmental or
regulatory agency or authority, or any other individual, corporation, limited
liability company, partnership, association, trust, unincorporated organization
or other entity, on the part of Stockholder is required in connection with the
valid execution and delivery of this Agreement. If Stockholder is an individual,
no consent of Stockholder’s spouse is necessary under any “community property”
or other laws in order for Stockholder to enter into and perform its obligations
under this Agreement.

 

3.           Agreement to Vote Shares; Irrevocable Proxy.

 

(a)          Stockholder agrees during the term of this Agreement to vote the
Shares, and to cause any holder of record of Shares to vote, or execute a
written consent or consents if stockholders of Mesa are requested to vote their
shares through the execution of an action by written consent in lieu of any such
annual or special meeting of stockholders of Mesa: (i) in favor of the
Acquisition and the Asset Purchase Agreement, at every meeting (or in connection
with any action by written consent) of the stockholders of Mesa at which such
matters are considered and at every adjournment or postponement thereof; (ii)
against (A) any action, proposal, transaction or agreement which could
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of Mesa under the Asset Purchase
Agreement or of Stockholder under this Agreement and (B) except under the
circumstances under which Mesa has the right to terminate the Asset Purchase
Agreement, any action, proposal, transaction or agreement that could reasonably
be expected to impede, interfere with, delay, discourage, adversely affect or
inhibit the timely consummation of the Acquisition or the fulfillment of
Armada’s, Mesa’s or MEI’s conditions under the Asset Purchase Agreement or
change in any manner the voting rights of any class of shares of Mesa (including
any amendments to Mesa’s certificate of incorporation or by-laws).

 

2

 

 

(b)          Stockholder hereby appoints Armada and any designee of Armada, and
each of them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to the Shares in accordance with Section
3(a). This proxy and power of attorney is given to secure the performance of the
duties of Stockholder under this Agreement. Stockholder shall take such further
action or execute such other instruments as may be necessary to effectuate the
intent of this proxy. This proxy and power of attorney granted by Stockholder
shall be irrevocable during the term of this Agreement, shall be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy and
shall revoke any and all prior proxies granted by Stockholder with respect to
the Shares. The power of attorney granted by Stockholder herein is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity of Stockholder. The proxy and power of attorney granted hereunder
shall terminate upon the termination of this Agreement.

 

4.           No Voting Trusts or Other Arrangement.

 

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with Armada.

 

5.           Transfer and Encumbrance.

 

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of the Shares or enter into
any contract, option or other agreement with respect to, or consent to, a
Transfer of, any of the Shares or Stockholder’s voting or economic interest
therein. Any attempted Transfer of Shares or any interest therein in violation
of this Section 5 shall be null and void. This Section 5 shall not prohibit a
Transfer of the Shares by Stockholder, if Stockholder is an individual, to any
member of Stockholder’s immediate family, or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family, or upon the death
of Stockholder, or, if Stockholder is an entity, to an Affiliate of Stockholder;
provided, that a Transfer referred to in this sentence shall be permitted only
if, as a precondition to such Transfer, the transferee agrees in a writing,
reasonably satisfactory in form and substance to Armada, to be bound by all of
the terms of this Agreement.

 

6.           Additional Shares.

 

Stockholder agrees that all shares of Mesa Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Shares for all purposes of this Agreement.

 

7.           Waiver of Appraisal and Dissenters’ Rights.

 

Stockholder hereby waives, and agrees not to assert or perfect, any rights of
appraisal or rights to dissent from the Acquisition that Stockholder may have by
virtue of ownership of the Shares.

 

8.           Termination.

 

This Agreement shall terminate upon the earliest to occur of (i) the time of the
effectiveness of the Acquisition and (ii) the date on which the Asset Purchase
Agreement is terminated in accordance with its terms.

 

3

 

 

9.           No Agreement as Director or Officer.

 

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of Mesa or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder’s capacity as such a director or officer, including in exercising
rights under the Asset Purchase Agreement, and no such actions or omissions
shall be deemed a breach of this Agreement or (b) will be construed to prohibit,
limit or restrict Stockholder from exercising Stockholder’s fiduciary duties as
an officer or director to Mesa or its stockholders.

 

10.         Specific Performance.

 

Each party hereto acknowledges that it will be impossible to measure in money
the damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party will not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party’s seeking or obtaining such equitable relief.

 

11.         Entire Agreement.

 

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 

12.         Notices.

 

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient, or (d) on the third day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 12):

 

If to Armada:

 

Armada Oil, Inc.

10777 Westheimer Road

Suite 1100

Houston, Texas 77042

Attention: James J. Cerna, Jr.

 

4

 

  

with a copy (which shall not constitute notice) to

 

Sierchio & Company, LLP

430 Park Avenue

New York, New York 10022

Attention: Joseph Sierchio, Esq.

 

If to Stockholder, to the address or facsimile number set forth for Stockholder
on the signature page hereof.

 

13.         Miscellaneous.

 

(a)         This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction) that would cause the application of Laws of any jurisdiction
other than those of the State of New York.

 

(b)         Each of the parties hereto irrevocably agrees that any legal action
or proceeding with respect to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other party hereto or its successors or assigns shall be brought and
determined exclusively in the Supreme Court of the State of New York sitting in
the City and County of New York, or in the event (but only in the event) that
such court does not have subject matter jurisdiction over such action or
proceeding, in the United States District Court for the Southern District of New
York sitting in the City and County of New York. Each of the parties hereto
agrees that mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 12 or in such other
manner as may be permitted by applicable Laws, will be valid and sufficient
service thereof. Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
or tribunal other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder (i) any claim that it is not personally subject to
the jurisdiction of the above named courts for any reason other than the failure
to serve process in accordance with this Section 13(b), (ii) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (iii) to the fullest extent permitted
by the applicable Law, any claim that (x) the suit, action or proceeding in such
court is brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper, or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 

5

 

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 13(c).

 

(d)         If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(e)         This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

(f)          Each party hereto shall execute and deliver such additional
documents as may be necessary or desirable to effect the transactions
contemplated by this Agreement.

 

(g)         All Section headings herein are for convenience of reference only
and are not part of this Agreement, and no construction or reference shall be
derived therefrom.

 

(h)         The obligations of Stockholder set forth in this Agreement shall not
be effective or binding upon Stockholder until after such time as the Asset
Purchase Agreement is executed and delivered by Mesa, Armada and MEI, and the
parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.

 

(i)          Neither party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto, except that Armada may assign, in its sole discretion, all or any
of its rights, interests and obligations hereunder to any of its Affiliates. Any
assignment contrary to the provisions of this Section 13(i) shall be null and
void.

 

(j)          The Armada and the Stockholder agree that Mesa shall be an express
third-party beneficiary of this Agreement an shall have the right to enforce
this Agreement as if a party hereto. The parties may not amend or terminate this
agreement without the prior written consent of Mesa.

 

[SIGNATURE PAGE FOLLOWS]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

  

  ARMADA OIL, INC.       By       Name:     Title:

 

  STOCKHOLDER:           Name:       Number of Shares of Mesa Common Stock
Beneficially Owned as of the Date of this Agreement: _________________      
Type and number of Options Beneficially Owned as of the Date of this Agreement:
                      Street Address:       City/State/Zip Code:       Fax:

 



7

